DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Foreign Priority
2.	This application is a 35 U.S.C. 371 national stage application of International Application No. PCT/CN2020/085950, filed on 04/21/2020, which claims priority to Chinese Patent Application No. 202010269302.4 filed on 04/08/2020.  On 04/30/2020, a certified copy of this document was received by the USPTO, and thus on the office action summary sheet examiner has checked off the box “all” certified copies have been received at this time.
Specification Objections
3.	The specification is objected to because the title is not descriptive.  See MPEP 606.01 – “Where the title is not descriptive of the invention claimed, the examiner should require the substitution of a new title that is clearly indicative of the invention to which the claims are directed”.  Correction is needed.  Examiner suggests by way of example the following title: “PIXEL DRIVING CIRCUIT CONFIGURED TO DETECT FIRST AND SECOND THRESHOLD VOLTAGES OF A DRIVING MODULE, AND DISPLAY PANEL”.
4.	The abstract needs to be amended to: (i) remove “are provided” and “the present disclosure” so that the abstract is clear and concise (see MPEP Section 608, especially – “It should avoid using phrases which can be implied, such as ‘The disclosure concerns’”); (ii) remove “[a] pixel driving circuit and a display panel” to not repeat information from the title (see MPEP Section 608, especially – “The language…should not repeat information given in the title”); and (iii) remove “[t]herefore, the present disclosure improves brightness uniformity of the display panel” to not refer to purported merits of the invention (see MPEP Section 608, ¶6.14, especially – “The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art”).
5.	Paragraphs [0029] and [0051] state that figure 3 is a signals timing diagram, however it appears that figure 7 is instead the signals timing diagram.  Appropriate correction is required.
Claim Objections
6.	Claims 1-20 are objected to because of the following informalities:  
	Claim 1’s last line needs to be changed from “the pixel driving circuits corresponding to different sub-pixels” to “pixel driving circuits corresponding to different sub-pixels” to correct a lack of antecedent basis issue.  Appropriate correction is required.  This objection applies to claims 2-14 that depend upon claim 1.
Claim 15’s last line needs to be changed from “the pixel driving circuits corresponding to different sub-pixels” to “pixel driving circuits corresponding to different sub-pixels” to correct a lack of antecedent basis issue.  Appropriate correction is required.  This objection applies to claims 16-20 that depend upon claim 15.
Claim Rejections – 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 1 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Korea Patent Pub. No. 20150061548 A to Heo et al. (“Heo”) in view of U.S. Patent Pub. No. 2015/0154908 A1 to Nam et al. (“Nam”) in view of U.S. Patent Pub. No. 2020/0286426 A1 to Li et al. (“Li”).

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

As to claim 1, Heo discloses a pixel(P)(FIG. 6; p 14, especially – “pixel P”) driving circuit (FIG. 6; p 10, ¶1; p 14, ¶¶7, 9), comprising: 
a data signal input module(152)(FIG. 6; p 13, ¶5; p 15, ¶2) configured to input a first data signal to a first point(n1)(FIG. 6: 152; p 15, ¶¶2, 4) under control of a first control signal(DCS or t1 or SP1)(FIG. 6; p 15, ¶¶2, 4) in a first detection period(sensing mode period including periods t1 to the portion of t3 that detects the first threshold voltage)(FIG. 7: t1; p 14, ¶8; p 15, ¶¶3-4; p 20, ¶¶8-9), wherein the first detection period(sensing mode period including periods t1 to the portion of t3 that detects the first threshold voltage)(FIG. 7: t1; p 14, ¶8; p 15, ¶¶3-4; p 20, ¶¶8-9) is a non-display period (p 13, ¶6; p 14, ¶8; p 15, ¶¶3-4),
a light-emitting device(OLED)(FIG. 6; p 10, ¶6), wherein an anode(OLED’s top electrode)(FIG. 6; p 10, ¶6) of the light-emitting device(OLED)(FIG. 6; p 10, ¶6) is connected to a first power signal input terminal(wiring directly below VDD)(FIG. 6; p 4, ¶6);
a driving module(Cst, Tdr, Tsw2)(FIG. 6; p 10, ¶¶3-5; p 11, ¶2), wherein a first input terminal(gate terminal of Tdr)(FIG. 6; p 10, ¶5) of the driving module(Cst, Tdr, Tsw2)(FIG. 6; p 10, ¶¶3-5; p 11, ¶2) is connected to the data signal input module(152)(FIG. 6; p 13, ¶5; p 15, ¶2 – gate terminal of Tdr is coupling connected to the data signal input module 152) through the first point(n1)(FIG. 6: Cst, Tdr, 152; p 10, ¶5; p 15, ¶¶2, 4), a second input terminal(Cst’s top electrode)(FIG. 6; p 10, ¶¶4, 6 – Cst’s top electrode receives a data voltage from 152) of the driving module(Cst, Tdr, Tsw2)(FIG. 6; p 10, ¶¶3-5; p 11, ¶2) is connected to a second power signal input terminal(wiring directly above VSS)(FIG. 6; p 4, ¶6 – Cst’s top electrode is coupling connected to the second power signal input terminal {FIG. 6: wiring directly above VSS}), and an output terminal(Cst’s top electrode)(FIG. 6; p 4, ¶6 – Cst’s top electrode, which outputs a data voltage to Tdr’s gate electrode, is coupling connected to OLED’s cathode/bottom electrode) of the driving module(Cst, Tdr, Tsw2)(FIG. 6; p 10, ¶¶3-5; p 11, ¶2) is connected to a cathode(OLED’s bottom electrode)(FIG. 6; p 9, ¶11, especially – “The cathode electrode may be formed as a whole on the entire surface of the display panel 110”; p 10, ¶6) of the light-emitting device(OLED)(FIG. 6; p 10, ¶6), and wherein the driving module(Cst, Tdr, Tsw2)(FIG. 6; p 10, ¶¶3-5; p 11, ¶2) is configured to drive the light-emitting device(OLED)(FIG. 6; p 10, ¶5) to emit light (p 10, ¶6) under control of a second control signal (FIG. 6: Tdr; p 11, ¶3, especially – “pixel data DATA”; p 13, ¶5) and an electric potential of the first point(n1)(FIG. 6: Cst’s voltage; p 10, ¶¶4-5); 
a detection module(RL, 120, 154, 156)(FIG. 6; p 13, ¶7 to p 14, ¶1; p 15, ¶6) connected to a third input terminal(Cst’s lower electrode)(FIG. 6; p 10, ¶4) of the driving module(Cst, Tdr, Tsw2)(FIG. 6; p 10, ¶¶3-5; p 11, ¶2) through a second point(point on wiring directly below Cst)(FIG. 6: Tsw2, 156; p 10, ¶4; p 15, ¶6 – detection module {FIG. 6: RL, 120, 154, 156} is coupling connected to the third input terminal {FIG. 6: Cst’s lower electrode} of the driving module {FIG. 6: Cst, Tdr, Tsw2}), connected to the output terminal(Cst’s top electrode)(FIG. 6; p 4, ¶6 – detection module {FIG. 6: RL, 120, 154, 156} is coupling connected to the output terminal {FIG. 6: Cst’s top electrode} of the driving module {FIG. 6: Cst, Tdr, Tsw2} through a third point {FIG. 6: n2}) of the driving module(Cst, Tdr, Tsw2)(FIG. 6; p 10, ¶¶3-5; p 11, ¶2) through a third point(n2)(FIG. 6; p 10, ¶4), configured to detect a first threshold voltage(threshold voltage of Tdr) of the driving module(Cst, Tdr, Tsw2)(FIG. 6; p 10, ¶¶3-5; p 11, ¶2) under control of a third control signal(SP2)(FIG. 6: Tsw2; p 15, ¶6) during the first detection period(sensing mode period including periods t1 to the portion of t3 that detects the first threshold voltage)(FIG. 7: t1; p 14, ¶8; p 15, ¶¶3-4; p 20, ¶¶8-9), and configured to detect a second threshold voltage(threshold voltage of Tsw2) of the driving module(Cst, Tdr, Tsw2)(FIG. 6; p 6, ¶¶3-5; p 10, ¶¶3-5; p 11, ¶2; p 22, ¶5; p 27, ¶9) under control of a fourth control signal(SP2)(FIG. 6; p 10, ¶7 to p 11, ¶1; p 27, ¶9 – SP2, which controls Tsw2 to operate in a source follower mode, is applied at a different time than the third control signal and therefore may be considered to be a fourth control signal) during a second detection period(portion of t3 that is after the detection of the first threshold voltage)(p 27, ¶9); and 
a storage module(122)(FIG. 6; p 22, ¶5) connected to the driving module(Cst, Tdr, Tsw2)(FIG. 6; p 10, ¶¶3-5; p 11, ¶2 – storage module {FIG. 6: 122} is coupling connected to driving module {FIG. 6: Cst, Tdr, Tsw2}) through the first point(n1)(FIG. 6: Cst, Tdr, 152; p 10, ¶5; p 15, ¶¶2, 4) and the second point(point on wiring directly below Cst)(FIG. 6: Tsw2, 156; p 10, ¶4; p 15, ¶6), and configured to store (p 22, ¶5) the first threshold voltage(threshold voltage of Tdr) and the second threshold voltage(threshold voltage of Tsw2) of the driving module(Cst, Tdr, Tsw2)(FIG. 6; p 6, ¶¶3-5; p 10, ¶¶3-5; p 11, ¶2); 
wherein the data signal input module(152)(FIG. 6; p 13, ¶5; p 15, ¶2) is further configured to input a compensated second data signal (p 22, ¶5; p 24, ¶6) to the first point(n1)(FIG. 6: 152; p 15, ¶¶2, 4) during a data writing phase of a display period (p 10, ¶7, especially – “display mode”; p 22, ¶5) according to the first threshold voltage(threshold voltage of Tdr) detected by the detection module(RL, 120, 154, 156)(FIG. 6; p 13, ¶7 to p 14, ¶1; p 15, ¶6), the driving module(Cst, Tdr, Tsw2)(FIG. 6; p 10, ¶¶3-5; p 11, ¶2) is further configured to input a driving current to the light-emitting device(OLED)(FIG. 6; p 10, ¶5) during a light-emitting phase of the display period (p 10, ¶7, especially – “display mode”; p 22, ¶5) according to the second data signal and the second threshold voltage(threshold voltage of Tsw2)(p 22, ¶5; p 24, ¶6 – second data signal is a correction data signal based on the first and second threshold voltages) detected by the detection module(RL, 120, 154, 156)(FIG. 6: 120 includes 127; p 13, ¶7 to p 14, ¶1; p 15, ¶6; p 24, ¶6; p 25, 5), wherein the driving current is independent of values of the first threshold voltage(threshold voltage of Tdr) and the second threshold voltage(threshold voltage of Tsw2)(FIG. 6: Tdr, OLED; p 10, ¶5; p 22, ¶5; p 24, ¶6 – each of the data voltages input to the driving transistor’s gate {FIG. 6: Tdr’s gate} are adjusted based on the first and second threshold voltages so that the driving current is independent of these two threshold voltages), and wherein during the first detection period(sensing mode period including periods t1 to the portion of t3 that detects the first threshold voltage)(FIG. 7: t1; p 14, ¶8; p 15, ¶¶3-4; p 20, ¶¶8-9), the first power signal input terminal(wiring directly below VDD)(FIG. 6; p 4, ¶6) is connected to a low electrical potential power signal(VSS)(FIG. 6; p 4, ¶6 – VDD is coupling connected to VSS), and the second power signal input terminal(wiring directly above VSS)(FIG. 6; p 4, ¶6) is connected to a high electrical potential power signal(VDD)(FIG. 6; p 4, ¶6 – wiring directly above VSS is coupling connected to the wiring directly above VDD), during the second detection period(portion of t3 that is after the detection of the first threshold voltage)(p 27, ¶9) and the display period (p 10, ¶7, especially – “display mode”; p 22, ¶5), the first power signal input terminal(wiring directly below VDD)(FIG. 6; p 4, ¶6) is connected to the high electrical potential power signal(VDD)(FIG. 6; p 4, ¶6), and the second power signal input terminal(wiring directly above VSS)(FIG. 6; p 4, ¶6) is connected to the low electrical potential power signal(VSS)(FIG. 6; p 4, ¶6), and in the light-emitting phase of the display period(p 10, ¶¶5-7; p 22, ¶5), voltage values of the output terminal(Cst’s top electrode)(FIG. 6; p 4, ¶6) of the driving module(Cst, Tdr, Tsw2)(FIG. 6; p 10, ¶¶3-5; p 11, ¶2).
Heo does not expressly disclose wherein the first detection period is a non-display period before turning on or after turning off; wherein the second detection period is a blank period between adjacent display frames; voltage values of the output terminal of the driving module are all within a preset range in the pixel driving circuits corresponding to different sub-pixels.
Nam discloses wherein the first detection period is a non-display period before turning on or after turning off (¶0011); wherein the second detection period is a blank period between adjacent display frames (¶¶0011, 0063, especially – “the vertical blank periods VB are defines as periods between adjacent image display frames DF”).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Heo with Nam to provide a pixel driving circuit that provides sufficient time for sensing the first threshold voltage of the driving transistor without recognition of the user (i.e., during the turning on period or turning off period) while periodically sensing the threshold voltage of transistor Tsw2 without recognition of the user (i.e., during the blanking periods) (see e.g., Heo: p 6, ¶¶2-5; p 28, ¶2; Nam: ¶0011).

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
        

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale

Li discloses voltage values of the output terminal(Cst’s bottom electrode)(FIG. 1B; ¶0037) of the driving module(Cst, No)(FIG. 1B; ¶0037) are all within a preset range in the pixel driving circuits (FIGs. 1B, 3: S400; ¶¶0037-0073, 0075) corresponding to different sub-pixels(10)(FIG. 1A, 3: S400; ¶¶0035, 0073, 0075 – the output terminal {FIG. 1b: Cst’s bottom electrode} the driving module {FIG. 1B: Cst, No} of each subpixel {FIG. 1a: 10} outputs data voltages to the input terminal of the driving transistor {FIG. 1b: No}, in which the data voltages provided to the capacitor Cst via the scanning line Scan1 are adjusted for each subpixel to account for its respective IR drop from its second power line {FIG. 1A: WD} to the second power terminal {FIG. 1A: OVDD}.  The preset range is the range of the data voltage values required to adjust the original data voltage values to be compensated for the IR drops.).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Heo and Nam with Li to provide a pixel driving circuit that avoids displaying images having mura phenomenon (¶¶0043-0045).

As to claim 15, Heo discloses a display panel (FIG. 3; p 9, ¶3, especially – “an organic light emitting display”) comprising a pixel(P)(FIG. 6; p 14, especially – “pixel P”) driving circuit (FIG. 6; p 10, ¶1; p 14, ¶¶7, 9), wherein the pixel driving circuit(P)(FIG. 6; p 14, especially – “pixel P”) driving circuit (FIG. 6; p 10, ¶1; p 14, ¶¶7, 9) comprises:
a data signal input module(152)(FIG. 6; p 13, ¶5; p 15, ¶2) configured to input a first data signal to a first point(n1)(FIG. 6: 152; p 15, ¶¶2, 4) under control of a first control signal(DCS or t1 or SP1)(FIG. 6; p 15, ¶¶2, 4) in a first detection period(sensing mode period including periods t1 to the portion of t3 that detects the first threshold voltage)(FIG. 7: t1; p 14, ¶8; p 15, ¶¶3-4; p 20, ¶¶8-9), wherein first detection period(sensing mode period including periods t1 to the portion of t3 that detects the first threshold voltage)(FIG. 7: t1; p 14, ¶8; p 15, ¶¶3-4; p 20, ¶¶8-9) is a non-display period (p 13, ¶6; p 14, ¶8; p 15, ¶¶3-4);
a light-emitting device(OLED)(FIG. 6; p 10, ¶6), wherein an anode(OLED’s top electrode)(FIG. 6; p 10, ¶6) of the light-emitting device(OLED)(FIG. 6; p 10, ¶6) is connected to a first power signal input terminal(wiring directly below VDD)(FIG. 6; p 4, ¶6);
	a driving module(Cst, Tdr, Tsw2)(FIG. 6; p 10, ¶¶3-5; p 11, ¶2), wherein a first input terminal(gate terminal of Tdr)(FIG. 6; p 10, ¶5) of the driving module(Cst, Tdr, Tsw2)(FIG. 6; p 10, ¶¶3-5; p 11, ¶2) is connected to the data signal input module(152)(FIG. 6: 152; p 13, ¶5; p 15, ¶2 – gate terminal of Tdr is coupling connected to the data signal input module 152) through the first point(n1)(FIG. 6: Cst, Tdr, 152; p 10, ¶5; p 15, ¶¶2, 4), a second input terminal(Cst’s top electrode)(FIG. 6; p 10, ¶¶4, 6 – Cst’s top electrode receives a data voltage from 152) of the driving module(Cst, Tdr, Tsw2)(FIG. 6; p 10, ¶¶3-5; p 11, ¶2) is connected to a second power signal input terminal(wiring directly above VSS)(FIG. 6; p 4, ¶6 – Cst’s top electrode is coupling connected to the second power signal input terminal {FIG. 6: wiring directly above VSS}), and an output terminal(Cst’s top electrode)(FIG. 6; p 4, ¶6 – Cst’s top electrode, which outputs a data voltage to Tdr’s gate electrode, is coupling connected to OLED’s cathode/bottom electrode) of the driving module(Cst, Tdr, Tsw2)(FIG. 6; p 10, ¶¶3-5; p 11, ¶2) is connected to a cathode(OLED’s bottom electrode)(FIG. 6; p 9, ¶11, especially – “The cathode electrode may be formed as a whole on the entire surface of the display panel 110”; p 10, ¶6) of the light-emitting device(OLED)(FIG. 6; p 10, ¶6), and wherein the driving module(Cst, Tdr, Tsw2)(FIG. 6; p 10, ¶¶3-5; p 11, ¶2) is configured to drive the light-emitting device(OLED)(FIG. 6; p 10, ¶5) to emit light (p 10, ¶6) under control of a second control signal (FIG. 6: Tdr; p 11, ¶3, especially – “pixel data DATA”; p 13, ¶5) and an electric potential of the first point(n1)(FIG. 6: Cst’s voltage; p 10, ¶¶4-5);
a detection module(RL, 120, 154, 156)(FIG. 6; p 13, ¶7 to p 14, ¶1; p 15, ¶6) connected to a third input terminal(Cst’s lower electrode)(FIG. 6; p 10, ¶4) of the driving module(Cst, Tdr, Tsw2)(FIG. 6; p 10, ¶¶3-5; p 11, ¶2) through a second point(point on wiring directly below Cst)(FIG. 6: Tsw2, 156; p 10, ¶4; p 15, ¶6 – detection module {FIG. 6: RL, 120, 154, 156} is coupling connected to the third input terminal {FIG. 6: Cst’s lower electrode} of the driving module {FIG. 6: Cst, Tdr, Tsw2} through a second point {FIG. 6: point on wiring directly below Cst}), connected to the output terminal(Cst’s top electrode)(FIG. 6; p 4, ¶6 – detection module {FIG. 6: RL, 120, 154, 156} is coupling connected to the output terminal {FIG. 6: Cst’s top electrode} of the driving module {FIG. 6: Cst, Tdr, Tsw2} through a third point {FIG. 6: n2}) of the driving module(Cst, Tdr, Tsw2)(FIG. 6; p 10, ¶¶3-5; p 11, ¶2) through a third point(n2)(FIG. 6; p 10, ¶4), configured to detect a first threshold voltage(threshold voltage of Tdr) of the driving module(Cst, Tdr, Tsw2)(FIG. 6; p 10, ¶¶3-5; p 11, ¶2) under control of a third control signal(SP2)(FIG. 6: Tsw2; p 15, ¶6)  during the first detection period(sensing mode period including periods t1 to the portion of t3 that detects the first threshold voltage)(FIG. 7: t1; p 14, ¶8; p 15, ¶¶3-4; p 20, ¶¶8-9), and configured to detect a second threshold voltage(threshold voltage of Tsw2) of the driving module(Cst, Tdr, Tsw2)(FIG. 6; p 6, ¶¶3-5; p 10, ¶¶3-5; p 11, ¶2; p 22, ¶5; p 27, ¶9) under control of a fourth control signal(SP2)(FIG. 6; p 10, ¶7 to p 11, ¶1; p 27, ¶9 – SP2, which controls Tsw2 to operate in a source follower mode, is applied at a different time than the third control signal and therefore may be considered to be a fourth control signal) during a second detection period(portion of t3 that is after the detection of the first threshold voltage)(p 27, ¶9); and
a storage module(122)(FIG. 6; p 22, ¶5) connected to the driving module(Cst, Tdr, Tsw2)(FIG. 6; p 10, ¶¶3-5; p 11, ¶2 – storage module {FIG. 6: 122} is coupling connected to driving module {FIG. 6: Cst, Tdr, Tsw2}) through the first point(n1)(FIG. 6: Cst, Tdr, 152; p 10, ¶5; p 15, ¶¶2, 4) and the second point(point on wiring directly below Cst)(FIG. 6: Tsw2, 156; p 10, ¶4; p 15, ¶6), and configured to store (p 22, ¶5) the first threshold voltage(threshold voltage of Tdr) and the second threshold voltage(threshold voltage of Tsw2) of the driving module(Cst, Tdr, Tsw2)(FIG. 6; p 6, ¶¶3-5; p 10, ¶¶3-5; p 11, ¶2);
wherein the data signal input module(152)(FIG. 6; p 13, ¶5; p 15, ¶2) is further configured to input a compensated second data signal (p 22, ¶5; p 24, ¶6) to the first point(n1)(FIG. 6: 152; p 15, ¶¶2, 4) during a data writing phase of a display period (p 10, ¶7, especially – “display mode”; p 22, ¶5) according to the first threshold voltage(threshold voltage of Tdr) detected by the detection module(RL, 120, 154, 156)(FIG. 6; p 13, ¶7 to p 14, ¶1; p 15, ¶6), the driving module(Cst, Tdr, Tsw2)(FIG. 6; p 10, ¶¶3-5; p 11, ¶2) is further configured to input a driving current to the light-emitting device(OLED)(FIG. 6; p 10, ¶5) during a light-emitting phase of the display period (p 10, ¶7, especially – “display mode”; p 22, ¶5) according to the second data signal and the second threshold voltage (threshold voltage of Tsw2)(p 22, ¶5; p 24, ¶6 – second data signal is a correction data signal based on the first and second threshold voltages) detected by the detection module(RL, 120, 154, 156)(FIG. 6: 120 includes 127; p 13, ¶7 to p 14, ¶1; p 15, ¶6; p 24, ¶6; p 25, 5), wherein the driving current is independent of values of the first threshold voltage(threshold voltage of Tdr) and the second threshold voltage(threshold voltage of Tsw2)(FIG. 6: Tdr, OLED; p 10, ¶5; p 22, ¶5; p 24, ¶6), and wherein during the first detection period(sensing mode period including periods t1 to the portion of t3 that detects the first threshold voltage)(FIG. 7: t1; p 14, ¶8; p 15, ¶¶3-4; p 20, ¶¶8-9), the first power signal input terminal(wiring directly below VDD)(FIG. 6; p 4, ¶6) is connected to a low electrical potential power signal(VSS)(FIG. 6; p 4, ¶6 – VDD is coupling connected to VSS), and the second power signal input terminal(wiring directly above VSS)(FIG. 6; p 4, ¶6) is connected to a high electrical potential power signal(VDD)(FIG. 6; p 4, ¶6 – wiring directly above VSS is coupling connected to the wiring directly above VDD), during the second detection period(portion of t3 that is after the detection of the first threshold voltage)(p 27, ¶9) and the display period(p 10, ¶7, especially – “display mode”; p 22, ¶5), the first power signal input terminal(wiring directly below VDD)(FIG. 6; p 4, ¶6) is connected to the high electrical potential power signal(VDD)(FIG. 6; p 4, ¶6), and the second power signal input terminal(wiring directly above VSS)(FIG. 6; p 4, ¶6) is connected to the low electrical potential power signal(VSS)(FIG. 6; p 4, ¶6), and in the light-emitting phase of the display period(p 10, ¶¶5-7; p 22, ¶5), voltage values of the output terminal(Cst’s top electrode)(FIG. 6; p 4, ¶6) of the driving module(Cst, Tdr, Tsw2)(FIG. 6; p 10, ¶¶3-5; p 11, ¶2).
Heo does not expressly disclose wherein the first detection period is a non-display period before turning on or after turning off; wherein the second detection period is a blank period between adjacent display frames; voltage values of the output terminal of the driving module are all within a preset range in the pixel driving circuits corresponding to different sub-pixels.
Nam discloses wherein the first detection period is a non-display period before turning on or after turning off (¶0011); wherein the second detection period is a blank period between adjacent display frames (¶¶0011, 0063, especially – “the vertical blank periods VB are defines as periods between adjacent image display frames DF”).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Heo with Nam to provide a display panel having a pixel driving circuit that provides sufficient time for sensing the first threshold voltage of the driving transistor without recognition of the user (i.e., during the turning on period or turning off period) while periodically sensing the threshold voltage of transistor Tsw2 without recognition of the user (i.e., during the blanking periods) (see e.g., Heo: p 6, ¶¶2-5; p 28, ¶2; Nam: ¶0011).        
Li discloses voltage values of the output terminal(Cst’s bottom electrode)(FIG. 1B; ¶0037) of the driving module(Cst, No)(FIG. 1B; ¶0037) are all within a preset range in the pixel driving circuits (FIGs. 1B, 3: S400; ¶¶0037-0073, 0075) corresponding to different sub-pixels(10)(FIG. 1A, 3: S400; ¶¶0035, 0073, 0075 – the output terminal {FIG. 1b: Cst’s bottom electrode} the driving module {FIG. 1B: Cst, No} of each subpixel {FIG. 1a: 10} outputs data voltages to the input terminal of the driving transistor {FIG. 1b: No}, in which the data voltages provided to the capacitor Cst via the scanning line Scan1 are adjusted for each subpixel to account for its respective IR drop from its second power line {FIG. 1A: WD} to the second power terminal {FIG. 1A: OVDD}.  The preset range is the range of the data voltage values required to adjust the original data voltage values to be compensated for the IR drops.).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Heo and Nam with Li to provide a display panel that avoids displaying images having mura phenomenon (¶¶0043-0045).
9.	Claims 2-4 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Korea Patent Pub. No. 20150061548 A to Heo et al. (“Heo”) in view of U.S. Patent Pub. No. 2015/0154908 A1 to Nam et al. (“Nam”) in view of U.S. Patent Pub. No. 2020/0286426 A1 to Li et al. (“Li”) as applied to claims 1 and 15 as applied above, in view of U.S. Patent Pub. No. 2015/0022429 A1 to Chae et al. (“Chae”).
As to claim 2, Heo, Nam and Li teach the pixel driving circuit as claimed in claim 1, as applied above.
Heo, Nam and Li do not expressly disclose wherein the data signal input module comprises a first transistor, a gate of the first transistor is connected to the first control signal, a first electrode of the first transistor is connected to a data line, and a second electrode of the first transistor is connected to the first point.

    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale
 
    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale

Chae discloses wherein the data signal input module (FIG. 1: 300; ¶0041) comprises a first transistor(SW1)(FIGs. 1-2: 310-1, 301-j; ¶0060).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Heo, Nam and Li with Chae to provide a pixel driving circuit that is able to prevent leakage of a data signal being held prior to being transferred to a data line.
Heo, Nam, Li and Chae further teach wherein the data signal input module comprises a first transistor (Heo: FIG. 6: 152; p 13, ¶5; p 15, ¶2; Chae: FIGs. 1-2: 310-1, 301-j, SW1; ¶¶0041, 0060), a gate of the first transistor is connected to the first control signal (Heo: FIG. 6: 152, DCS or t1 or SP1; p 13, ¶5; p 15, ¶¶2, 4; Chae: FIGs. 1-2: 310-1, 301-j; ¶¶0041, 0060 – the gate of the first transistor {Heo: FIG. 6: 152; Chae: FIG. 2: SW1} is coupling connected to the first control signal {Heo: FIG. 6: DCS or t1 or SP1}), a first electrode of the first transistor is connected to a data line (Heo: FIG. 6: 152, DCS or t1 or SP1; p 13, ¶5; p 15, ¶¶2, 4; Chae: FIGs. 1-2: 310-1, 301-j; ¶¶0041, 0060 – a first electrode of the first transistor {Heo: FIG. 6: 152; Chae: FIG. 2: SW1’s electrode closest to output} is coupling connected to a data line {Heo: FIG. 6: DL}), and a second electrode of the first transistor is connected to the first point (Heo: FIG. 6: 152, DCS or t1 or SP1; p 13, ¶5; p 15, ¶¶2, 4; Chae: FIGs. 1-2: 310-1, 301-j; ¶¶0041, 0060 – a second electrode of the first transistor {Heo: FIG. 6: 152; Chae: FIG. 2: SW1’s electrode furthest from output} is coupling connected to the first point {Heo: FIG. 6: n1}).

As to claim 3, Heo, Nam, Li and Chae teach the pixel driving circuit as claimed in claim 2, as applied above.
Heo further discloses wherein the light-emitting device(OLED)(FIG. 6; p 10, ¶6) comprises a light-emitting diode or an organic light-emitting diode(OLED)(FIG. 6; p 10, ¶6).

As to claim 4, Heo, Nam, Li and Chae teach the pixel driving circuit as claimed in claim 3, as applied above.
Heo further discloses wherein the driving module(Cst, Tdr, Tsw2)(FIG. 6; p 10, ¶¶3-5; p 11, ¶2) comprises a second transistor(Tdr)(FIG. 6; p 10, ¶¶3-5; p 11, ¶2) and a third transistor(Tsw2)(FIG. 6; p 10, ¶¶3-5; p 11, ¶2), a gate(Tdr’s gate)(FIG. 6; p 10, ¶¶3-5; p 11, ¶2) of the second transistor(Tdr)(FIG. 6; p 10, ¶¶3-5; p 11, ¶2) is connected to the first point(n1)(FIG. 6: Cst’s voltage; p 10, ¶¶4-5 – Tdr’s gate terminal is directly connected to the first point {FIG. 6: n1}), a first electrode(Tdr’s drain/source electrode directly connected to n2)(FIG. 6; p 10, ¶¶3-5; p 11, ¶2) of the second transistor(Tdr)(FIG. 6; p 10, ¶¶3-5; p 11, ¶2) and a second electrode(Tsw2’s drain/source electrode directly connected to n2)(FIG. 6; p 10, ¶¶3-5; p 11, ¶2) of the third transistor(Tsw2)(FIG. 6; p 10, ¶¶3-5; p 11, ¶2) are connected to the second point(point on wiring directly below Cst)(FIG. 6: Tsw2, 156; p 10, ¶4; p 15, ¶6 – first electrode of the second transistor {FIG. 6: Tdr’s drain/source directly connected to n2} and the second electrode of the third transistor {FIG. 6: Tsw2’s drain source directly connected to n2} are both coupling connected to the second point {FIG. 6: point on wiring directly below Cst}), a second electrode(Tdr’s drain/source electrode directly connected to VDD)(FIG. 6; p 10, ¶¶3-5; p 11, ¶2) of the second transistor(Tdr)(FIG. 6; p 10, ¶¶3-5; p 11, ¶2) and the cathode(OLED’s bottom electrode)(FIG. 6; p 9, ¶11, especially – “The cathode electrode may be formed as a whole on the entire surface of the display panel 110”; p 10, ¶6) of the light-emitting device(OLED)(FIG. 6; p 10, ¶6) are connected to the third point(n2)(FIG. 6; p 10, ¶4 - second electrode of the second transistor {FIG. 6: Tdr’s drain/source directly connected to VDD} and the cathode {FIG. 6: OLED’s bottom electrode} are both coupling connected to the third point {FIG. 6: n2}), a gate(Tsw2’s gate terminal)(FIG. 6; p 10, ¶¶3-5; p 11, ¶2) of the third transistor(Tsw2)(FIG. 6; p 10, ¶¶3-5; p 11, ¶2) is connected to the second control signal (FIG. 6: Tdr; p 11, ¶3, especially – “pixel data DATA”; p 13, ¶5 – gate of the third transistor {FIG. 6: Tdr’s gate terminal} is coupling connected to the second control signal {pixel data}), and a first electrode(Tsw2’s drain/source electrode directly connected to RL)(FIG. 6; p 10, ¶¶3-5; p 11, ¶2) of the third transistor(Tsw2)(FIG. 6; p 10, ¶¶3-5; p 11, ¶2) is connected to the second power signal input terminal(wiring directly above VSS)(FIG. 6; p 4, ¶6 – first electrode of third transistor {FIG. 6: Tsw2’s drain/source electrode directly connected to RL} is coupling connected to the second power signal input terminal {FIG. 6: wiring directly above VSS}).

As to claim 16, Heo, Nam and Li teach the display panel as claimed in claim 15, as applied above.
Heo, Nam and Li do not expressly disclose wherein the data signal input module comprises a first transistor. 
Chae discloses wherein the data signal input module (FIG. 1: 300; ¶0041) comprises a first transistor(SW1)(FIGs. 1-2: 310-1, 301-j; ¶0060).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Heo, Nam and Li with Chae to provide a pixel driving circuit that is able to prevent leakage of a data signal being held prior to being transferred to a data line.
Heo, Nam, Li and Chae further teach wherein the data signal input module comprises a first transistor (Heo: FIG. 6: 152; p 13, ¶5; p 15, ¶2; Chae: FIGs. 1-2: 310-1, 301-j, SW1; ¶¶0041, 0060), a gate of the first transistor is connected to the first control signal (Heo: FIG. 6: 152, DCS or t1 or SP1; p 13, ¶5; p 15, ¶¶2, 4; Chae: FIGs. 1-2: 310-1, 301-j; ¶¶0041, 0060 – the gate of the first transistor {Heo: FIG. 6: 152; Chae: FIG. 2: SW1} is coupling connected to the first control signal {Heo: FIG. 6: DCS or t1 or SP1}), a first electrode of the first transistor is connected to a data line (Heo: FIG. 6: 152, DCS or t1 or SP1; p 13, ¶5; p 15, ¶¶2, 4; Chae: FIGs. 1-2: 310-1, 301-j; ¶¶0041, 0060 – a first electrode of the first transistor {Heo: FIG. 6: 152; Chae: FIG. 2: SW1’s electrode closest to output} is coupling connected to a data line {Heo: FIG. 6: DL}), and a second electrode of the first transistor is connected to the first point (Heo: FIG. 6: 152, DCS or t1 or SP1; p 13, ¶5; p 15, ¶¶2, 4; Chae: FIGs. 1-2: 310-1, 301-j; ¶¶0041, 0060 – a second electrode of the first transistor {Heo: FIG. 6: 152; Chae: FIG. 2: SW1’s electrode furthest from output} is coupling connected to the first point {Heo: FIG. 6: n1}).

As to claim 16, Heo, Nam and Li teach the display panel as claimed in claim 15, as applied above.
Heo, Nam and Li do not expressly disclose wherein the data signal input module comprises a first transistor, a gate of the first transistor is connected to the first control signal, a first electrode of the first transistor is connected to a data line, and a second electrode of the first transistor is connected to the first point. 
Chae discloses wherein the data signal input module (FIG. 1: 300; ¶0041) comprises a first transistor(SW1)(FIGs. 1-2: 310-1, 301-j; ¶0060).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Heo, Nam and Li with Chae to provide a pixel driving circuit that is able to prevent leakage of a data signal being held prior to being transferred to a data line.
Heo, Nam, Li and Chae further teach wherein the data signal input module comprises a first transistor (Heo: FIG. 6: 152; p 13, ¶5; p 15, ¶2; Chae: FIGs. 1-2: 310-1, 301-j, SW1; ¶¶0041, 0060), a gate of the first transistor is connected to the first control signal (Heo: FIG. 6: 152, DCS or t1 or SP1; p 13, ¶5; p 15, ¶¶2, 4; Chae: FIGs. 1-2: 310-1, 301-j; ¶¶0041, 0060 – the gate of the first transistor {Heo: FIG. 6: 152; Chae: FIG. 2: SW1} is coupling connected to the first control signal {Heo: FIG. 6: DCS or t1 or SP1}), a first electrode of the first transistor is connected to a data line (Heo: FIG. 6: 152, DCS or t1 or SP1; p 13, ¶5; p 15, ¶¶2, 4; Chae: FIGs. 1-2: 310-1, 301-j; ¶¶0041, 0060 – a first electrode of the first transistor {Heo: FIG. 6: 152; Chae: FIG. 2: SW1’s electrode closest to output} is coupling connected to a data line {Heo: FIG. 6: DL}), and a second electrode of the first transistor is connected to the first point (Heo: FIG. 6: 152, DCS or t1 or SP1; p 13, ¶5; p 15, ¶¶2, 4; Chae: FIGs. 1-2: 310-1, 301-j; ¶¶0041, 0060 – a second electrode of the first transistor {Heo: FIG. 6: 152; Chae: FIG. 2: SW1’s electrode furthest from output} is coupling connected to the first point {Heo: FIG. 6: n1}).

As to claim 17, Heo, Nam, Li and Chae teach the display panel as claimed in claim 16, as applied above.
Heo further discloses wherein the light-emitting device(OLED)(FIG. 6; p 10, ¶6) comprises a light-emitting diode or an organic light-emitting diode(OLED)(FIG. 6; p 10, ¶6).

As to claim 18, Heo, Li, Nam and Chae teach the pixel driving circuit as claimed in claim 17, as applied above.
Heo further discloses wherein the driving module(Cst, Tdr, Tsw2)(FIG. 6; p 10, ¶¶3-5; p 11, ¶2) comprises a second transistor(Tdr)(FIG. 6; p 10, ¶¶3-5; p 11, ¶2) and a third transistor(Tsw2)(FIG. 6; p 10, ¶¶3-5; p 11, ¶2), a gate(Tdr’s gate)(FIG. 6; p 10, ¶¶3-5; p 11, ¶2) of the second transistor(Tdr)(FIG. 6; p 10, ¶¶3-5; p 11, ¶2) is connected to the first point(n1)(FIG. 6: Cst’s voltage; p 10, ¶¶4-5 – Tdr’s gate terminal is directly connected to the first point {FIG. 6: n1}), a first electrode(Tdr’s drain/source electrode directly connected to n2)(FIG. 6; p 10, ¶¶3-5; p 11, ¶2) of the second transistor(Tdr)(FIG. 6; p 10, ¶¶3-5; p 11, ¶2) and a second electrode(Tsw2’s drain/source electrode directly connected to n2)(FIG. 6; p 10, ¶¶3-5; p 11, ¶2) of the third transistor(Tsw2)(FIG. 6; p 10, ¶¶3-5; p 11, ¶2) are connected to the second point(point on wiring directly below Cst)(FIG. 6: Tsw2, 156; p 10, ¶4; p 15, ¶6 – first electrode of the second transistor {FIG. 6: Tdr’s drain/source directly connected to n2} and the second electrode of the third transistor {FIG. 6: Tsw2’s drain source directly connected to n2} are both coupling connected to the second point {FIG. 6: point on wiring directly below Cst}), a second electrode(Tdr’s drain/source electrode directly connected to VDD)(FIG. 6; p 10, ¶¶3-5; p 11, ¶2) of the second transistor(Tdr)(FIG. 6; p 10, ¶¶3-5; p 11, ¶2) and the cathode(OLED’s bottom electrode)(FIG. 6; p 9, ¶11, especially – “The cathode electrode may be formed as a whole on the entire surface of the display panel 110”; p 10, ¶6) of the light-emitting device(OLED)(FIG. 6; p 10, ¶6) are connected to the third point(n2)(FIG. 6; p 10, ¶4 - second electrode of the second transistor {FIG. 6: Tdr’s drain/source directly connected to VDD} and the cathode {FIG. 6: OLED’s bottom electrode} are both coupling connected to the third point {FIG. 6: n2}), a gate(Tsw2’s gate terminal)(FIG. 6; p 10, ¶¶3-5; p 11, ¶2) of the third transistor(Tsw2)(FIG. 6; p 10, ¶¶3-5; p 11, ¶2) is connected to the second control signal (FIG. 6: Tdr; p 11, ¶3, especially – “pixel data DATA”; p 13, ¶5 – gate of the third transistor {FIG. 6: Tdr’s gate terminal} is coupling connected to the second control signal {pixel data}), and a first electrode(Tsw2’s drain/source electrode directly connected to RL)(FIG. 6; p 10, ¶¶3-5; p 11, ¶2) of the third transistor(Tsw2)(FIG. 6; p 10, ¶¶3-5; p 11, ¶2) is connected to the second power signal input terminal(wiring directly above VSS)(FIG. 6; p 4, ¶6 – first electrode of third transistor {FIG. 6: Tsw2’s drain/source electrode directly connected to RL} is coupling connected to the second power signal input terminal {FIG. 6: wiring directly above VSS}).
10.	Claims 5-7, 14 and 19-20 rejected under 35 U.S.C. 103 as being unpatentable over Korea Patent Pub. No. 20150061548 A to Heo et al. (“Heo”) in view of U.S. Patent Pub. No. 2015/0154908 A1 to Nam et al. (“Nam”) in view of U.S. Patent Pub. No. 2020/0286426 A1 to Li et al. (“Li”) in view of U.S. Patent Pub. No. 2015/0022429 A1 to Chae et al. (“Chae”) as applied to claims 4 and 18 as applied above, in view of Korea Patent Pub. No. 20200025938 A to Pyun in view of U.S. Patent Pub. No. 2016/0146861 to Min et al. (“Min”)
As to claim 5, Heo, Nam, Li and Chae teach the pixel driving circuit as claimed in claim 4, as applied above.
Heo further discloses wherein the detection module(RL, 120, 154, 156)(FIG. 6; p 13, ¶7 to p 14, ¶1; p 15, ¶6) comprises a sensing line(RL)(FIG. 6; p 13, ¶7); an analog-to-digital converter (FIG. 6: 156; p 14, ¶2); and transistors (Tdr, Tsw1, Tsw2)(FIG. 6; p 10, ¶1).
Heo, Nam, Li and Chae do not expressly disclose wherein the detection module comprises a fourth transistor, a fifth transistor, and a selection switch, a gate of the fourth transistor is connected to the third control signal, a first electrode of the fourth transistor is connected to the sensing line, a second electrode of the fourth transistor is connected to the third point, a gate of the fifth transistor is connected to the fourth control signal, a first electrode of the fifth transistor is connected to the sensing line, a second electrode of the fifth transistor is connected to the second point, a movable contact point of the selection switch is connected to the sensing line, a first static contact point of the selection switch is connected to a control voltage input terminal, and a second static contact point of the selection switch is connected to an analog-to-digital converter.

    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale

Pyun discloses wherein the detection module(SL, 140, 410)(FIG. 4; p 15, ¶7; p 17, ¶3) comprises a fourth switch(RPRE)(FIG. 4; p 17, ¶5), a fifth switch(SPRE)(FIG. 4; p 17, ¶5), and a sixth switch(SAM)(FIG. 4; p 17, ¶5).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Heo, Nam, Li and Chae with Pyun to provide a pixel driving circuit that prevents signals from interfering with each other.
Heo, Nam, Li, Chae and Pyun teach wherein the detection module comprises a fourth transistor, a fifth transistor (Heo: FIG. 6: RL, 120, 154, 156, Tdr, Tsw1, Tsw2; p 10, ¶1; p 13, ¶7 to p 14, ¶1; p 15, ¶6; Pyun: FIG. 4: SL, 140, 410, SAM, SPRE, RPRE; p 15, ¶7; p 17, ¶3), a gate of the fourth transistor is connected to the third control signal (Heo: FIG. 6: Tdr, Tsw1, Tsw2 - each transistor has a gate, SP2; p 10, ¶1; p 15, ¶6; Pyun: FIG. 4: RPRE; p 17, ¶3 – coupling connection), a first electrode of the fourth transistor is connected to the sensing line (Heo: FIG. 6: Tdr, Tsw1, Tsw2, RL - each transistor has a first source/drain terminal, SP2; p 10, ¶1; p 15, ¶¶2, 6; Pyun: FIG. 4: RPRE; p 17, ¶3 – coupling connection), a second electrode of the fourth transistor is connected to the third point (Heo: FIG. 6: Tdr, Tsw1, Tsw2, RL - each transistor has a second source/drain terminal, SP2; p 10, ¶1; p 15, ¶6; Pyun: FIG. 4: RPRE; p 17, ¶3 – coupling connection), a gate of the fifth transistor is connected to the fourth control signal (Heo: FIG. 6: Tdr, Tsw1, Tsw2, SP2 - each transistor has a gate, SP2; p 10, ¶¶1, 3; p 15, ¶6; Pyun: FIG. 4: SPRE; p 17, ¶3 – coupling connection), a first electrode of the fifth transistor is connected to the sensing line (Heo: FIG. 6: Tdr, Tsw1, Tsw2, RL - each transistor has a first source/drain terminal; p 10, ¶1; p 15, ¶¶2, 6; Pyun: FIG. 4: SPRE; p 17, ¶3 – coupling connection), a second electrode of the fifth transistor is connected to the second point (Heo: FIG. 6: Tdr, Tsw1, Tsw2, RL, point on wiring directly below Cst - each transistor has a second source/drain terminal, SP2; p 10, ¶¶1, 4; p 15, ¶¶2, 6; Pyun: FIG. 4: SPRE; p 17, ¶3 – coupling connection).

    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale

Min discloses and a selection switch(40)(FIG. 2; ¶0014), a movable contact point(45)(FIG. 2; ¶0014) of the selection switch(40)(FIG. 2; ¶0014) is connected to the line(wiring below 45)(FIG. 2), a first static contact point(41)(FIG. 2; ¶0014) of the selection switch(40)(FIG. 2; ¶0014), and a second static contact point(42)(FIG. 2; ¶0014) of the selection switch(40)(FIG. 2; ¶0014).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Heo, Nam, Li, Chae and Pyun with Min to provide a pixel driving circuit that ensures that different signals do not interfere with each other (i.e., by being on the sensing line at different times).
Heo, Nam, Li, Chae, Pyun and Min teach and a selection switch, a movable contact point of the selection switch is connected to the sensing line (Heo: FIG. 6: RL; p 13, ¶7; Min: FIG. 2: 40, wiring below 45; ¶0014), a first static contact point of the selection switch is connected to a control voltage input terminal (Heo: FIG. 6: Vpre; p 13, ¶7; Pyun: FIG. 4: RPRE; p 17, ¶5; Min: FIG. 2: 40, 41; ¶0014), and a second static contact point of the selection switch is connected to an analog-to-digital converter (Heo: FIG. 6: FIG. 6: 156; p 14, ¶2; Pyun: FIG. 4: SAM; p 17, ¶5; Min: FIG. 2: 40, 42; ¶0014).

As to claim 6, Heo, Nam, Li, Chae, Pyun and Min teach the pixel driving circuit as claimed in claim 5, as applied above.
Heo further discloses wherein the storage module(122)(FIG. 6; p 22, ¶5) comprises a storage capacitor(122)(FIG. 6; p 22, ¶5), a first plate(122’s top electrode)(FIG. 6; p 22, ¶5) of the storage capacitor(122)(FIG. 6; p 22, ¶5) is connected to the first point(n1)(FIG. 6: Cst, Tdr, 152; p 10, ¶5; p 15, ¶¶2, 4), and a second plate(122’s bottom electrode)(FIG. 6; p 22, ¶5) of the storage capacitor(122)(FIG. 6; p 22, ¶5) is connected to the second point(point on wiring directly below Cst)(FIG. 6: Tsw2, 156; p 10, ¶4; p 15, ¶6).

As to claim 7, Heo, Nam, Li, Chae, Pyun and Min teach the pixel driving circuit as claimed in claim 6, as applied above.
Heo, Nam, Li, Chae, Pyun and Min further teach wherein during the first detection period (Heo: FIG. 7: t1, sensing mode period including periods t1 to the portion of t3 that detects the first threshold voltage; p 14, ¶8; p 15, ¶¶3-4; p 20, ¶¶8-9), the third control signal sixth switch (Heo: FIG. 6: any one of Tdr, Tsw1, Tsw2, 156; p 10, ¶1; p 13, ¶7 – discloses a switch in the form of an N type transistor; Pyun: FIG. 4: SAM; p 17, ¶5 – third control signal: Pyun’s SAM switch can be an nmos transistor that is turned ON to connected a sensed signal to a sensing component 156) is at a high electrical potential and the fourth control signal is at a low electrical potential (Heo: FIG. 6: Tsw2, SP2 is OFF; p 15, ¶6)1.
The motivation to combine Pyun’s additional teachings is for the same reasoning set forth above for claim 5.

As to claim 14, Heo, Nam, Li, Chae, Pyun and Min teach the pixel driving circuit as claimed in claim 6, as applied above.
Heo, Nam, Li, Chae, Pyun and Min further teach wherein during the display period, the third control signal and the fourth control signal are both at a low electrical potential (Heo: FIG. 6: any one of Tdr, Tsw1, Tsw2, 156; FIG. 7: SP2; p 10, ¶1; p 10, ¶7, especially – “display mode”; p 13, ¶7; p 22, ¶5 – discloses a switch in the form of an N type transistor; fourth control signal SP2 provided to Tsw2 is low/off in the display period after period t3; Pyun: FIG. 4: SAM; p 17, ¶5 – third control signal: Pyun’s SAM switch can be an nmos transistor that is turned OFF during the display period)2.
The motivation to combine Pyun’s additional teachings is for the same reasoning set forth above for claim 5.

As to claim 19, Heo, Nam, Li and Chae teach the display panel as claimed in claim 18, as applied above.
Heo further discloses wherein the detection module(RL, 120, 154, 156)(FIG. 6; p 13, ¶7 to p 14, ¶1; p 15, ¶6) comprises a sensing line(RL)(FIG. 6; p 13, ¶7); an analog-to-digital converter (FIG. 6: 156; p 14, ¶2); and transistors (Tdr, Tsw1, Tsw2)(FIG. 6; p 10, ¶1).
Heo, Nam, Li and Chae do not expressly disclose wherein the detection module comprises a fourth transistor, a fifth transistor, and a selection switch, a gate of the fourth transistor is connected to the third control signal, a first electrode of the fourth transistor is connected to the sensing line, a second electrode of the fourth transistor is connected to the third point, a gate of the fifth transistor is connected to the fourth control signal, a first electrode of the fifth transistor is connected to the sensing line, a second electrode of the fifth transistor is connected to the second point, a movable contact point of the selection switch is connected to the sensing line, a first static contact point of the selection switch is connected to a control voltage input terminal, and a second static contact point of the selection switch is connected to an analog-to-digital converter.
Pyun discloses wherein the detection module(SL, 140, 410)(FIG. 4; p 15, ¶7; p 17, ¶3) comprises a fourth switch(RPRE)(FIG. 4; p 17, ¶5), a fifth switch(SPRE)(FIG. 4; p 17, ¶5), and a sixth switch(SAM)(FIG. 4; p 17, ¶5).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Heo, Nam, Li and Chae with Pyun to provide a display panel that prevents signals from interfering with each other.
Heo, Nam, Li, Chae and Pyun teach wherein the detection module comprises a fourth transistor, a fifth transistor (Heo: FIG. 6: RL, 120, 154, 156, Tdr, Tsw1, Tsw2; p 10, ¶1; p 13, ¶7 to p 14, ¶1; p 15, ¶6; Pyun: FIG. 4: SL, 140, 410, SAM, SPRE, RPRE; p 15, ¶7; p 17, ¶3), a gate of the fourth transistor is connected to the third control signal (Heo: FIG. 6: Tdr, Tsw1, Tsw2 - each transistor has a gate, SP2; p 10, ¶1; p 15, ¶6; Pyun: FIG. 4: RPRE; p 17, ¶3 – coupling connection), a first electrode of the fourth transistor is connected to the sensing line (Heo: FIG. 6: Tdr, Tsw1, Tsw2, RL - each transistor has a first source/drain terminal, SP2; p 10, ¶1; p 15, ¶¶2, 6; Pyun: FIG. 4: RPRE; p 17, ¶3 – coupling connection), a second electrode of the fourth transistor is connected to the third point (Heo: FIG. 6: Tdr, Tsw1, Tsw2, RL - each transistor has a second source/drain terminal, SP2; p 10, ¶1; p 15, ¶6; Pyun: FIG. 4: RPRE; p 17, ¶3 – coupling connection), a gate of the fifth transistor is connected to the fourth control signal (Heo: FIG. 6: Tdr, Tsw1, Tsw2, SP2 - each transistor has a gate, SP2; p 10, ¶¶1, 3; p 15, ¶6; Pyun: FIG. 4: SPRE; p 17, ¶3 – coupling connection), a first electrode of the fifth transistor is connected to the sensing line (Heo: FIG. 6: Tdr, Tsw1, Tsw2, RL - each transistor has a first source/drain terminal; p 10, ¶1; p 15, ¶¶2, 6; Pyun: FIG. 4: SPRE; p 17, ¶3 – coupling connection), a second electrode of the fifth transistor is connected to the second point (Heo: FIG. 6: Tdr, Tsw1, Tsw2, RL, point on wiring directly below Cst - each transistor has a second source/drain terminal, SP2; p 10, ¶¶1, 4; p 15, ¶¶2, 6; Pyun: FIG. 4: SPRE; p 17, ¶3 – coupling connection).
Min discloses and a selection switch(40)(FIG. 2; ¶0014), a movable contact point(45)(FIG. 2; ¶0014) of the selection switch(40)(FIG. 2; ¶0014) is connected to the line(wiring below 45)(FIG. 2), a first static contact point(41)(FIG. 2; ¶0014) of the selection switch(40)(FIG. 2; ¶0014), and a second static contact point(42)(FIG. 2; ¶0014) of the selection switch(40)(FIG. 2; ¶0014).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Heo, Nam, Li, Chae, Pyun and Min to provide a display panel that ensures that different signals do not interfere with each other (i.e., by being on the sensing line at different times).
Heo, Nam, Li, Chae, Pyun and Min teach and a selection switch, a movable contact point of the selection switch is connected to the sensing line (Heo: FIG. 6: RL; p 13, ¶7; Min: FIG. 2: 40, wiring below 45; ¶0014), a first static contact point of the selection switch is connected to a control voltage input terminal (Heo: FIG. 6: Vpre; p 13, ¶7; Pyun: FIG. 4: RPRE; p 17, ¶5; Min: FIG. 2: 40, 41; ¶0014), and a second static contact point of the selection switch is connected to an analog-to-digital converter (Heo: FIG. 6: FIG. 6: 156; p 14, ¶2; Pyun: FIG. 4: SAM; p 17, ¶5; Min: FIG. 2: 40, 42; ¶0014).

As to claim 20, Heo, Nam, Li, Chae, Pyun and Min teach the display panel as claimed in claim 19, as applied above.
Heo further discloses wherein the storage module(122)(FIG. 6; p 22, ¶5) comprises a storage capacitor(122)(FIG. 6; p 22, ¶5), a first plate(122’s top electrode)(FIG. 6; p 22, ¶5) of the storage capacitor(122)(FIG. 6; p 22, ¶5) is connected to the first point(n1)(FIG. 6: Cst, Tdr, 152; p 10, ¶5; p 15, ¶¶2, 4), and a second plate(122’s bottom electrode)(FIG. 6; p 22, ¶5) of the storage capacitor(122)(FIG. 6; p 22, ¶5) is connected to the second point(point on wiring directly below Cst)(FIG. 6: Tsw2, 156; p 10, ¶4; p 15, ¶6).
Potentially Allowable Subject Matter
11.	If the claim objections for claims 8-13 are overcome, then these claims would become allowable (i.e., objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims).
Reasons for Allowance
12.	The following is examiner’s statement of reasons for allowance: the claimed invention is directed to:

    PNG
    media_image10.png
    200
    400
    media_image10.png
    Greyscale

    PNG
    media_image11.png
    200
    400
    media_image11.png
    Greyscale

Dependent claim 8 identifies the distinct features: “control the movable contact point(FIG. 3: T) of the selection switch(FIG. 3: K) to be disconnected from both the first static contact point(FIG. 3: S1) and the second static contact point(FIG. 3: S2) during the charging phase(FIG. 7: t2)”, with all other limitations as claimed.
	The closest prior art, Korea Patent Pub. No. 20150061548 A to Heo et al. (“Heo”), U.S. Patent Pub. No. 2015/0154908 A1 to Nam et al. (“Nam”), U.S. Patent Pub. No. 2020/0286426 A1 to Li et al. (“Li”), U.S. Patent Pub. No. 2015/0022429 A1 to Chae et al. (“Chae”) Korea Patent Pub. No. 20200025938 A to Pyun and U.S. Patent Pub. No. 20160146861 to Min et al. (“Min”), either singularly or in combination, fails to anticipate or render obvious the above underlined features associated with other features of this claim.
As to claim 8, Heo, Nam, Li, Chae, Pyun and Min teach the pixel driving circuit as claimed in claim 7, as applied above.
Heo, Nam, Li, Chae, Pyun and Min further teach wherein the first detection period (Heo: FIG. 7: t1, sensing mode period including periods t1 to the portion of t3 that detects the first threshold voltage; p 14, ¶8; p 15, ¶¶3-4; p 20, ¶¶8-9) comprises an initialization phase (FIG. 6: Vpre; p 15, ¶4), a charging phase (FIG. 6: n2; p 15, ¶¶5-6), and a first detection phase (p 15, ¶6), and the detection module is configured to control the movable contact point of the selection switch to be connected to the first static contact point during the initialization phase (Heo: FIG. 6: RL, 120, 154, 156, Vpre; p 13, ¶7 to p 14, ¶1; p 15, ¶¶4, 6; Pyun: FIG. 4: SL, 140, 410, RPRE; p 15, ¶7; p 17, ¶¶3, 5; Min: FIG. 2: 40, 41; ¶0014), and control the movable contact point of the selection switch connected to the second static contact point during the first detection phase (Heo: FIG. 6: RL, 120, 154, 156; p 13, ¶7 to p 14, ¶1; p 15, ¶6; Pyun: FIG. 4: SL, 140, 410, SAM; p 15, ¶7; p 17, ¶¶3, 5; Min: FIG. 2: 40, 43; ¶0014).
The motivation to combine the additional teachings of Min and Pyun is for the same reasonings set forth above for claim 5.
Heo, Nam, Li, Chae, Pyun and Min do not teach the above underlined limitations.

    PNG
    media_image12.png
    200
    400
    media_image12.png
    Greyscale
   
    PNG
    media_image13.png
    200
    400
    media_image13.png
    Greyscale

	Dependent claim 10 identifies the distinct features: “wherein the second detection period(FIG. 4) comprises a reset phase(FIG. 4: Vini), during the reset phase(FIG. 4), the third control signal(FIG. 4: RD-E) is at a low electrical potential and the fourth control signal(FIG. 4: RD-I) is at a high electrical potential, and during the second detection phase(FIG. 5), the third control signal(FIG. 5: RD-E) is at the low electrical potential”, with all other limitations as claimed.
	The closest prior art, Korea Patent Pub. No. 20150061548 A to Heo et al. (“Heo”), U.S. Patent Pub. No. 2015/0154908 A1 to Nam et al. (“Nam”), U.S. Patent Pub. No. 2020/0286426 A1 to Li et al. (“Li”), U.S. Patent Pub. No. 2015/0022429 A1 to Chae et al. (“Chae”) Korea Patent Pub. No. 20200025938 A to Pyun and U.S. Patent Pub. No. 20160146861 to Min et al. (“Min”), either singularly or in combination, fails to anticipate or render obvious the above underlined features associated with other features of this claim.
As to claim 10, Heo, Nam, Li, Chae, Pyun and Min teach the pixel driving circuit as claimed in claim 6, as applied above.
Heo further discloses wherein the second detection period(portion of t3 that is after the detection of the first threshold voltage)(p 27, ¶9) comprises a second detection phase (FIG. 6; p 6, ¶¶3-5; p 10, ¶¶3-5; p 11, ¶2 – threshold voltage of Tsw2 is detected), and during the second detection phase, the third control signal and the fourth control signal(SP2)(FIG. 6; p 10, ¶7 to p 11, ¶1; p 27, ¶9 – SP2, which controls Tsw2 to operate in a source follower mode, is applied at a different time than the third control signal and therefore may be considered to be a fourth control signal) is at the low electrical potential (FIG. 6: SPE; p 10, ¶7 to p 11, ¶1; p 27, ¶9).
Heo, Nam, Li, Chae, Pyun and Min do not teach the above underlined limitations.
Other Relevant Prior Art
13.	Other relevant prior art includes:
(i)	Korea Patent Pub. No. 1020180060594 to Moon discloses sensing first and second threshold voltages at any one of the device’s powering on, powering off or vertical blanking period (p 8, ¶4, p 16, ¶3).

    PNG
    media_image14.png
    200
    400
    media_image14.png
    Greyscale

(ii)	U.S. Patent Pub. No. 2018/0268760 A1 to Chen et al. discloses a pixel driving circuit that stores a first and second threshold voltages (FIG. 2: C1, C2; ¶0023, 0028, 0033-0034)
Conclusion
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIRK W HERMANN whose telephone number is (571) 270-3891.  The examiner can normally be reached on Monday-Friday, 10am-7pm, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on (571) 272-7671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KIRK W HERMANN/Examiner, Art Unit 2692                                                                                                                                                                                                        




    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Note: examiner is interpreting the limitations third and fourth control signals differently here than for claim 1.
        
        2 Note: examiner is interpreting the limitations third and fourth control signals differently here than for claim 1.